DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-7, 9-11, 21, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnay (US 2012/0197222) in view of Nedestam (US 2009/0198202) and Grace (US 2014/0277037).


    PNG
    media_image1.png
    360
    503
    media_image1.png
    Greyscale

Donnay does not disclose the shaft having at least one longitudinal pre-bending channel in the sheet material, wherein the thickness of the sheet material is reduced along the at least one pre-bending channel, such that when bent a sidewall of the shaft is folded over the at least one pre-bending channel. Nedestam teaches bending of a sheet material having at least one longitudinal pre-bending channel in the sheet material (element 5), wherein the thickness of 
Donnay, as modified, also does not explicitly disclose the cutting edges each also being tapered. Grace teaches a cannula configured to be subcutaneously inserted (paragraphs [0146]) where the distal end of the device has cutting edges (paragraph [0020]), each edge being tapered (figures 7A, 9A, 11A). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Donnay, as modified, with each cutting edge being tapered, as taught by Grace, in order to minimize tissue trauma and increase the effectiveness of cutting through tissue during insertion. 
Regarding claim 2, Donnay further discloses that the shaft has a V-shaped profile along a single bend (figure 14; paragraph [0164]).
Regarding claim 3, Nedestam’s at least one pre-bending channel is etched in the sheet material (paragraph [0044]).  
Regarding claim 4, Donnay further discloses that the sidewall includes a bend where the sheet material is bent, wherein the bend angle is from 60° to 120° (figures 11, 12).  
Regarding claims 5 and 6, Donnay further discloses that the cutting edges are blades that are sloped to one side of the sheet material and protrude “over” adjacent edge sections of the tip (figures 12, 13 – the cutting edge is “over” the inner edge of 266 when viewed from below).  

Regarding claim 9, Donnay further discloses that the bent sections end at a location spaced from the tip (figure 14, 14C).  
Regarding claim 10, Donnay further discloses a catch configured to fix the cannula to a carriage (paragraphs [0183]-[0191].  
Regarding claim 11, Donnay further discloses an electrochemical sensor having electrodes and conducting paths, wherein at least a proximal section of the sensor is provided in the interior passage for insertion into the skin (paragraphs [0139]-[0140]).
Regarding claim 21, Grace’s edges from an angle with a longitudinal axis of the device, as shown in at least figures 7A, 9A, 11A, but Grace does not recite the preferred range of the angle, particularly the angle being between 30° and 40°. However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05), such that it would be obvious to one of ordinary skill in the art to optimize the angle of the cutting edges to achieve efficient and painless insertion. 
Regarding claim 22, Grace does not identify an apex radius of the tapered edges, particularly not to between 5-30 µm, but it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Regarding claim 24, Grace’s cutting edges, when viewed from the exterior, laterally protrude “over” a proximally adjacent edge section (figures 7A, 9A, 11A, the “edge” formed at the end of the tapered portion at the junction between the taper and the interior). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Donnay, as modified above, with the cutting edges laterally protruding “over” a proximally adjacent edge section, as further taught by Grace, in order to allow easier manufacturing by having the taper contained to a limited area.

Claim 1-5, 8, 10, 11, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2007/0060814) in view of Nedestam (US 2009/0198202) and Grace.
Regarding claim 1, Stafford discloses a cannula for subcutaneous insertion of a sensor or an infusion set, comprising: an elongated hollow shaft (element 502) formed from bent sheet material (paragraph [0026]) and defining an interior passage which has a lateral slit opening extending along a longitudinal direction of the shaft (figure 6); where a sidewall of the shaft is folded over at least one bent portion of the shaft (figure 6); and a sharp tip provided at a distal end of the shaft (element 503), wherein the tip comprises a flat part of the sheet material bounded by tapered straight cutting edges (figure 6).  

    PNG
    media_image2.png
    409
    586
    media_image2.png
    Greyscale

Stafford does not disclose the shaft having at least one longitudinal pre-bending channel in the sheet material, wherein the thickness of the sheet material is reduced along the at least one pre-bending channel, such that when bent a sidewall of the shaft is folded over the at least one pre-bending channel. Nedestam teaches bending of a sheet material having at least one longitudinal pre-bending channel in the sheet material (element 5), wherein the thickness of the sheet material is reduced along the at least one pre-bending channel (figure 2b), such that when bent a sidewall is folded over the at least one pre-bending channel (figures 2c-2f). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the cannula of Stafford using at least one pre-bending channel, as taught by Nedestam, in order to ensure accuracy of the bending.


Regarding claim 2, Stafford further discloses that the shaft has one of the following profiles: (i) a V-shaped profile along a single pre-bending channel (figures 1-4); (ii) a trapezoidal-shaped profile along two parallel pre-bending channels (figures 5, 6); (iii) a square-shaped profile along two parallel pre-bending channels (figures 5, 6).  
Regarding claim 3, Nedestam’s at least one pre-bending channel is etched in the sheet material (paragraph [0044]).  
Regarding claim 4, Stafford further discloses that the sidewall includes a bend where the sheet material is bent, wherein the bend angle is from 60° to 120° (figures 1-6).  
Regarding claim 5, Stafford further discloses that the cutting edges are blades that are sloped to one side of the sheet material (figure 5). See also Grace’s figures 7A, 9A, 11A.
Regarding claim 8, Stafford further discloses a cutout in the folded sidewall of the shaft, the cutout adjoining the slit opening and providing a side-outlet of the interior passage, wherein the cutout is configured to guide a sensor out of the interior passage (figure 6, the sloped portion of sidewall distal of element 504).  

Regarding claim 11, Stafford further discloses an electrochemical sensor having electrodes and conducting paths, wherein at least a proximal section of the sensor is provided in the interior passage for insertion into the skin (paragraphs [0003], [0005], [0033]).
Regarding claim 21, Grace’s edges from an angle with a longitudinal axis of the device, as shown in at least figures 7A, 9A, 11A, but Grace does not recite the preferred range of the angle, particularly the angle being between 30° and 40°. However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05), such that it would be obvious to one of ordinary skill in the art to optimize the angle of the cutting edges to achieve efficient and painless insertion. 
Regarding claim 22, Grace does not identify an apex radius of the tapered edges, particularly not to between 5-30 µm, but it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05), such that it would be obvious to one of ordinary skill in the art to optimize the apex radius of the cutting edges to achieve efficient and painless insertion. 
Regarding claim 24, Grace’s cutting edges, when viewed from the exterior, laterally protrude “over” a proximally adjacent edge section (figures 7A, 9A, 11A, the “edge” formed at .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford, as modified and applied above, and further in view of Donnay.
Stafford does not set forth specifics of the cutting edge or how it is formed. Donnay teaches a cannula for inserting a sensor which includes cutting edges that protrude “over” adjacent edge sections of the tip (figures 12, 13 – the cutting edge is “over” the inner edge of 266 when viewed from below) and which are rounded by etching (paragraph [0165], the device is shaped via etching; figure 10, the tip is a curved/rounded cut).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Stafford, as modified, with etched, rounded cutting edges which protrude “over” the remainder of an edge section, as taught by Donnay, in order to make a device with more painless insertion.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Nedestam, Grace, and Donnay.


Stafford does not disclose the shaft having at least one longitudinal pre-bending channel in the sheet material, wherein the thickness of the sheet material is reduced along the at least one pre-bending channel, such that when bent a sidewall of the shaft is folded over the at least one pre-bending channel. Nedestam teaches bending of a sheet material having at least one longitudinal pre-bending channel in the sheet material (element 5), wherein the thickness of the sheet material is reduced along the at least one pre-bending channel (figure 2b), such that when bent a sidewall is folded over the at least one pre-bending channel (figures 2c-2f). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the cannula of Stafford using at least one pre-bending channel, as taught by Nedestam, in order to ensure accuracy of the bending.
Stafford, as modified, also does not explicitly disclose the cutting edges each also being tapered. Grace teaches a cannula configured to be subcutaneously inserted (paragraphs [0146]) where the distal end of the device has cutting edges (paragraph [0020]), each edge being tapered (figures 7A, 9A, 11A). It would have been obvious to one of ordinary skill in the art at 
Stafford, as modified, does not disclose the bent sections of the shaft having a distal section ending at a location spaced from the tip. Donnay teaches a cannula for inserting a sensor, the cannula having a tip (at label 163 in figure 14B) and an elongated hollow shaft formed from bent sheet material where the bent section of the cannula comprises a distal section spaced from the tip (figures 14, 14C). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Stafford, as modified, with the bent sections ending at a location spaced from the tip, as taught by Donnay, because it would require only the simple substitution of one known element for another to obtain the predictable result of insertion of the cannula into tissue.

Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791